—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered December 14, 2001, which denied plaintiffs motion for partial summary judgment and class certification and granted *451defendant-respondent’s cross motion to dismiss the second through seventh causes of action against it, unanimously affirmed, with costs.
Contrary to plaintiffs argument, the inclusion of the preferential subleasing provision in the proprietary lease, although violative of Business Corporation Law § 501 (c) (see Lescht v Concord Vil. Owners Corp., 261 AD2d 449; Wapnick v Seven Park Ave. Corp., 240 AD2d 245), did not effectively divest defendant residential cooperative corporation of its basic, underlying prerogative, unambiguously set forth elsewhere in the proprietary lease, to regulate subtenancies (see Susser v 200 E. 36th Owners Corp., 262 AD2d 197). Accordingly, the motion court properly invalidated only the provision according preferential rights, leaving the corporation’s authority with respect to the regulation of subtenancies otherwise intact.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Saxe, Sullivan, Williams and Gonzalez, JJ.